Opinion filed October 8, 2009 











 








 




Opinion filed October 8,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-09-00239-CV
                                                    __________
 
                                IN THE INTEREST OF B.B., A CHILD
 

 
                                          On
Appeal from the 29th District Court
 
                                                       Palo
Pinto County, Texas
 
                                                  Trial
Court Cause No. C43048
 

 
                                             M
E M O R A N D U M   O P I N I O N
Appellant
filed a pro se notice of appeal.  She did not file an affidavit of inability to
pay court costs pursuant to Tex. R. App.
P. 20.  The clerk of the trial court has notified this court in writing
that appellant has not made arrangements to pay for the clerk=s record.  On August 21,
2009, this court extended the due date for the clerk=s record to September 30, 2009, and advised
appellant of her opportunity to cure this defect.  There has been no response
to our August 21 letter.  As of this date, the clerk=s record has not been filed.
The
failure to file the clerk=s
record appears to be due to appellant=s
actions.  Tex. R. App. P. 37.3(b).  Therefore, the appeal is
dismissed.
 
PER CURIAM
October 8, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.